Citation Nr: 0117258	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-51 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 12, 
1994 for a 100 percent schedular rating for service-connected 
major depression. 


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted a 100 
percent schedular rating for service-connected major 
depression and assigned a December 12, 1994 effective date.  
The Board remanded this case in July 1997 and May 1999 for 
additional development.  

The Board notes that the record includes a Retainer Agreement 
between the veteran and his attorney, dated January 16, 1996, 
which includes provision for "a legal fee equal to one-third 
of back benefits obtained by the veteran for legal services 
performed before the Department of Veterans Affairs," to be 
paid to the veteran's attorney by a third party.  The Board 
would point out for the potential benefit of all parties to 
that agreement that 38 U.S.C.A. § 5904(c)(1) (West 1991) 
provides that, "in connection with a proceeding before [VA] 
with respect to benefits under laws administered by the [VA] 
Secretary, a fee may not be charged, allowed, or paid for 
services of agents and attorneys with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case."  Even 
where a reasonable fee is permitted, that is, for services 
provided after the date on which the Board first makes a 
final decision in the case, "the total fee payable to the 
attorney may not exceed 20 percent of the total amount of any 
past-due benefits awarded on the basis of the claim."  
38 U.S.C.A. § 5904(d)(1) (West 1991).  


FINDINGS OF FACT

1.  January 25, 1993 is the date the veteran entered a claim 
for increased rating for service-connected major depression. 

2.  January 26, 1993 is the earliest date as of which it is 
factually ascertainable that an increase in major depression 
disability had occurred to warrant a 100 percent schedular 
rating. 


CONCLUSION OF LAW

The requirements for an effective date of January 25, 1993, 
but no earlier, for the assignment of a 100 percent schedular 
rating for major depression, have been met.  
38 U.S.C.A. § 5110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that this claim was remanded in July 1997 and May 
1999 to obtain records from the Social Security 
Administration, private medical treatment records, and VA 
records of hospitalization and treatment.  The Board notes 
that there are multiple VA outpatient treatment entries and 
reports of VA hospitalization, including in December 1994, 
which note the veteran's history, complaints of psychiatric 
symptomatology, include mental status examinations, and enter 
clinical diagnoses.  While no records were received from the 
Hampton VA Medical Center, the RO did request these records.  
However, as the veteran indicated in writing that these 
records pertained to treatment in 1972, the Board finds that 
no additional assistance to obtain these records is required.  
This is because there is no reasonable possibility that such 
treatment records dated in 1972 would aid in substantiating 
the veteran's current claim for an earlier effective date, 
which addresses relevant time periods from January 1993, 
notably over 20 years later.  The Board finds that the 
evidence of record is adequate to address the issue of an 
earlier effective date for the assigned 100 percent rating 
for major depression.  There is no indication that there are 
any additional VA psychiatric treatment records available 
that are relevant to the period of time in question.  As to 
the need for an examination, the issue here is an earlier 
effective date for a 100 percent rating (prior to December 
12, 1994) rather than the current status of the disability 
(which is now rated 100 percent).  The Board finds that the 
medical evidence of record is sufficient to make a decision 
on the claim.  Finally, the Board notes that, in a letter 
issued in February 2001, the RO specifically informed the 
veteran of the new law, what evidence was required, what 
steps had been taken to assist the veteran with his claim, 
and what additional information would support the veteran's 
claim. 

The veteran contends that the 100 percent disability rating 
assigned for his service-connected major depression should be 
made effective prior to December 12, 1994.  By citations to 
VA laws and disability regulations by the veteran's attorney 
(in the substantive appeal dated in December 1996), it 
appears the veteran is contending that an earlier effective 
date should be granted on the basis that an informal claim 
was raised by a report of examination or hospitalization, and 
such effective date should be to the date of such informal 
claim or the earliest date it is factually ascertainable that 
such an increase occurred.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991), which 
provides that, unless specifically provided otherwise, the 
effective date of an award based on a claim for increased 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  The implementing regulation provides 
that the effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran was in receipt of a 10 
percent disability rating for depressive neurosis from 
October 1972, then a noncompensable (zero percent) rating 
from August 1975.  On January 25, 1993, the veteran entered a 
claim for increased rating for his service-connected major 
depression.  A RO rating decision in April 1994 increased the 
disability rating to 50 percent, effective from the date of 
the veteran's claim for increase in January 1993, and 
notified the veteran of this decision on May 6, 1994.  

On December 12, 1994, the RO received from the veteran a 
Statement in Support of Claim, in which the veteran wrote 
that he wished "to file for an increase in my service 
connected nervous condition."  Taking the veteran at his 
word, the RO proceeded to treat and develop this statement as 
a claim for increased rating.  Thus, when in its June 1996 
rating decision the RO assigned a 100 percent rating for 
major depression, it assigned an effective date of December 
12, 1994 for the 100 percent rating.  

Upon further consideration, the Board now finds that, 
notwithstanding the veteran's description of his December 12, 
1994 Statement in Support of Claim as a claim for increased 
rating, his December 12, 1994 Statement actually served as 
notice of disagreement with the 50 percent rating assigned by 
the April 1994 rating decision.  This is because the 
veteran's December 12, 1994 Statement, which expressed in 
writing disagreement with the 50 percent rating assigned, was 
received within one year of the May 6, 1994 notice of the 
April 1994 rating decision.  See Ledford v. West, 136 F.3d 
776, 780 (Fed. Cir. 1998) (notice of disagreement must merely 
indicate disagreement with a particular determination and 
does not have to set out specific arguments relating to 
errors of fact or law); see also Collaro v. West, 136 F. 3d 
1304, 1308-09 (Fed. Cir. 1998) (a "vague notice of 
disagreement" is sufficient to express disagreement with the 
rating decision determination).  The December 1994 Statement, 
therefore, should have been treated as a notice of 
disagreement with the April 1994 rating decision assignment 
of rating (50 percent). 

The effect of the veteran's (December 1994) notice of 
disagreement with the 50 percent rating assigned from January 
1993 was to place on appeal the question of a rating in 
excess of 50 percent from January 1993 (the implicit 
contention being that a 100 percent rating was warranted from 
January 1993).  Thereafter, it was not until November 1996 
that the RO issued a statement of the case addressing the 
question of whether a higher rating (up to 100 percent) was 
warranted for the period from January 1993 to December 12, 
1994.  The veteran's December 1994 notice of disagreement 
meant that the April 1994 rating decision assignment of 50 
percent from January 1993 did not become a final decision.  
Therefore, in the current claim for an earlier effective 
date, the Board finds that January 25, 1993, and not December 
12, 1994, is the actual date of the veteran's claim for 
increased compensation.  

The evidence of record also demonstrates that January 26, 
1993 is the earliest date as of which it is factually 
ascertainable that an increase in major depression disability 
had occurred to warrant a 100 percent rating.  In this 
regard, the Board notes that VA outpatient treatment records 
dated January 26, 1993 reflect that the veteran was 
experiencing moderate anxiety, poor judgment, irritability, 
aggressive and volatile behavior, repetitive intrusive 
thoughts, auditory hallucinations, ideas of reference, 
nightmares, increased startle, fears of crowds and avoidance 
of crowds, and suspicion of people.  

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent rating for psychiatric impairment was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was for application when the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Diagnostic Code was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulted in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the criteria for the 100 percent schedular 
rating under the regulations in effect prior to November 7, 
1996 provide three independent bases for assignment of a 100 
percent schedular rating for a psychiatric disorder.  
38 C.F.R. § 4.132 (1995); See Johnson v. Brown, 7 Vet. App. 
95, 97-99 (1994).

The Board finds that, although much of the veteran's 
psychiatric symptomatology noted on January 26, 1993 may be 
encompassed by the criteria for 50 percent or 70 percent 
ratings, the symptomatology indicated by the January 26, 1993 
VA outpatient treatment entry noted clinical findings which 
reflect some psychiatric symptomatology which is contemplated 
by a 100 percent evaluation.  The Board notes especially that 
the veteran's psychiatric impairment included poor judgment, 
irritability, aggressive and volatile behavior, repetitive 
intrusive thoughts, auditory hallucinations, ideas of 
reference, suspicion of people, and fear and avoidance of 
crowds, which resulted in disability more nearly 
approximating profound retreat from mature behavior.  See 
38 C.F.R. § 4.132 (1995).  Additionally, the January 26, 1993 
entry noted that the veteran had been dismissed from several 
jobs due to arguments with supervisors or co-workers, 
reflecting disability approximating demonstrable inability to 
retain employment.  See 38 C.F.R. § 4.132 (1995).  Such 
symptomatology was subsequently noted in more detail during 
subsequent examinations and hospitalization in February 1994, 
June 1994, August 1994, and from November to December 1994, 
though the evidence tends to demonstrate more of a 
continuation of similar symptomatology than any significant 
increase subsequent to January 1993.  For these reasons, the 
Board finds that January 26, 1993 is the earliest date as of 
which it is factually ascertainable that an increase in major 
depression disability had occurred to warrant a 100 percent 
rating. 

The Board notes that the veteran has been diagnosed with 
multiple psychiatric disorders for which service connection 
has not been established, such as intermittent explosive 
disorder, post-traumatic stress disorder, seizure disorder, 
and a personality disorder.  The RO properly indicated that a 
personality disorder may not be considered in the assignment 
of a rating because it is not a disability for VA disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2000).  However, the medical evidence of record does not 
appear to differentiate between symptomatology attributable 
to service-connected disability and symptomatology 
attributable to non-service-connected psychiatric disorders.  
Therefore, the Board had to consider all psychiatric 
symptomatology as attributable to the veteran's service-
connected major depression.  The Court has held that, when it 
is not possible to separate the effects of a non-service-
connected condition from those of a service-connected 
disability, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  

As January 25, 1993 is the date of receipt of claim for 
increased compensation, and January 26, 1993 is the date 
which it is factually ascertainable that an increase in major 
depression disability had occurred to warrant a 100 percent 
rating, the Board finds that the proper effective date for a 
100 percent rating is January 25, 1993.  
38 U.S.C.A.  § 5110(a); 38 C.F.R. § 3.400(o)(2).  The Board 
also considered the contention that the evidence of record 
raised an informal claim for increased rating.  There is 
evidence of record dated in 1994, especially either the June 
1994 or August 1994 entries, which would have been sufficient 
to establish an informal claim for increased rating as 
contemplated by the provisions of 38 C.F.R. § 3.157 (2000).  
However, the Board need not reach that question because of 
its current finding of actual date of claim for increased 
rating of January 25, 1993 which precedes the subsequent 
medical reports of record.  

The Board concludes that an earlier effective date for the 
assignment of a 100 percent rating than January 25, 1993, 
however, is not warranted.  The controlling law provides that 
the effective date of an award based on a claim for increased 
compensation "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A.  § 5110(a).  The 
implementing regulation provides that, if it is not factually 
ascertainable that an increase in disability had occurred 
within one year prior to the date of claim for increased 
rating, the effective date of an award of increased 
disability compensation is the date of receipt of claim.  38 
C.F.R. 
§ 3.400(o)(2).  Treatment records dated in the year prior to 
January 25, 1993 do not show symptomatology commensurate with 
a total schedular evaluation and it has not been contended 
otherwise with any specificity.  Further, the veteran did 
not, within one year of notice of the April 1994 rating 
decision, enter notice of disagreement with the effective 
date assigned (January 1993); he did not contend that a 
higher rating was warranted prior to January 1993.  Thus he 
did not place in appellate status the question of an 
effective date prior to January 1993.  


ORDER

Entitlement to an effective date of January 25, 1993, but no 
earlier, is granted for a 100 percent schedular rating for 
service-connected major depression, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

